EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach a drinking vessel comprising a cup, a removable lid, an elastic straw-vent assembly and cover, the elastic straw-vent assembly having an elastic body, a flexible tubular straw with a fluid passageway, an air passageway forming a vent opening and a thin vent membrane within the air passageway having a slit which limits liquid from leaking out of the vessel, wherein the cover is movably mounted on the top of the lid between an open position, and a closed position forming a fluid tight seal with the vent opening and pinching the flexible tubular straw against the lid, further wherein the slit opens in an 
The closest prior art is JP2007-176537 which teaches a drinking vessel comprising a cup, a removable lid, an elastic straw-vent assembly and cover, the elastic straw-vent assembly having an elastic body, a flexible tubular straw with a fluid passageway and an air passageway forming a vent opening, wherein the cover is movably mounted on the top of the lid between an open position, and a closed position forming a fluid tight seal with the vent opening and pinching the flexible tubular straw against the lid, the elastic straw-vent assembly further having a mound shaped protrusion which extends about the vent opening, and the cover has a projection which seals the vent opening closed when the cover is in the closed position further providing a detent mechanism holding the cover in the closed position.  However, JP2007-176537 does not teach the thin vent membrane within the air passageway having a slit which limits liquid from leaking out of the vessel wherein the slit opens in an outward flow direction at a pressure greater than the pressure exerted on the vent membrane when the sippy cup full of water is inverted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736